Citation Nr: 1146731	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Historically, an April 2009 rating decision granted service connection for post-traumatic stress disorder (PTSD), which was assigned an initial 50 percent disability evaluation.  That rating decision also denied service connection for residuals of shrapnel wounds of both legs and the Veteran was notified of this denial by RO letter of April 2009.  However, he never initiated an appeal from that rating decision.

Subsequently, a January 2010 rating decision denied a rating in excess of 50 percent for PTSD and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  However, a rating decision in January 2011 granted an increase in the 50 percent rating for PTSD to 70 percent, effective August 28, 2008; and also granted a TDIU rating, effective August 28, 2008, as well as basic eligibility to Dependents' Educational Assistance, effective July 30, 2009.  The Veteran has not initiated an appeal from the January 2011 rating decision.  


FINDINGS OF FACT

The Veteran has abdominal pain, belching, and bloating but he does not have vomiting, material weight loss and hematemesis or melena, any degree of anemia; or any symptom combinations productive of severe impairment of health due to his service-connected GERD.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for GERD are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes 7399 and 7346 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), but an error in the timing of the notice can be corrected by readjudication after VCAA notice is provided, including readjudication in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in December 2007, prior to the February 2008 rating decision which is appealed.   The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule as well as possible extraschedular evaluation. 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided with notice which satisfies the Vazquez requirements by RO letter in August 2008.  While this was after the initial February 2008 rating decision which is appealed, it was prior to readjudications of the claim in the October 2008 SOC and the December 2009 SSOC.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran declined the opportunity to testify in support of his claim.  The RO has obtained private treatment records.  The Veteran's records of outpatient treatment have been received.  Moreover, he has been afforded VA examination for the increased rating claim in January 2008.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, in December 2009 the Veteran reported that he had no further evidence to submit.  

As there is no indication of the existence of additional evidence to substantiate the claim for increase, the Board concludes that there has been compliance with the VCAA duty-to-assist provisions.  


Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Because there is no specific Diagnostic Code for rating GERD, the service-connected GERD had been rated analogously by use of a "built-up" Diagnostic Code as a hiatal hernia under Diagnostic Code 7346.  A disorder not listed in the rating schedule may be rated as if it were a closely related disease or injury, when (1) the functions affected, (1) the anatomical localization, and (3) symptoms are closely analogous by us of a "built- up" DC with the first 2 digits being from the part of the schedule identifying the disorder, followed by a hyphen, the last 2 digits being '99' to signify rating as an unlisted condition.  Generally see 38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) and Archer v. Principi, 3 Vet. App. 433 (1992).  "[T]he requirement that Board consider and discuss selection of the diagnostic code is heightened where the disability has been rated as an unlisted condition by analogy to another condition."  Horowitz v. Brown, 5 Vet. App. 217, 224 (1993) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992)).  All three factors must be addressed and not merely one factor, e.g., the analogousness of symptoms.  Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) (in which the Court suggested that a rating may be made on the analogousness of causes rather than symptoms).  

38 C.F.R. § 4.114, Diagnostic Code 7346 provides the criteria for a 60 percent rating which are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

Legal Analysis

Initially, the Board finds that the use of Diagnostic Code 7346, for rating the service-connected GERD is appropriate because the functions affected (digestion), anatomical localization (the upper gastrointestinal tract), and symptomatology (shown by comparing the Veteran's complaint's with the analogous rating criteria) are closely analogous.   

The VA rating examination in January 2008 noted that the Veteran's electronic medical records were reviewed.  His subjective complaints included dysphagia, especially while eating any spicy foods or drinking liquids that were acidic, e.g., orange juice.  His symptoms would begin 1 to 2 minutes after ingesting these types of foods.  He also complained of belching a lot.  He reported that this happened frequently and it occurred about three times during the course of the current examination over a period of 20 minutes.  He also had epigastric pain.  This seemed to come on mostly at night when he laid down flat.  He would frequently get up at night and begin hitting his abdomen because he felt a lot of gas build-up and then there would also be belching.  He then had to change where he was sleeping and sit up-right in a chair.  He denied having any hematemesis or melena, although he stated the he did have episodes of bright blood in his stool.  This happened every couple of months.  He stated that he had not had any blood in his stool recently.  He reported feeling nauseous after eating but denied any vomiting, although he stated that he had to force the food down.  

The Veteran's current treatment for GERD was taking medication and he reported that it helped and that he had no side-effects.  He denied any hospitalizations for the condition.  He reported having had surgery in April 2007 and there was a note in his electronic records from his primary physician stating that the Veteran was seen for an appointment for rectal bleeding and had a colonoscopy performed which revealed two polyps, that were removed, and extensive diverticulosis.  The Veteran also reported that he had had an endoscopy of the upper gastrointestinal tract but the examiner could not find a record of it in the electronic records.  

The Veteran reported that he was not now working but used to work as a "setup" man and that his gastrointestinal condition had not affected his job because he would frequently have to take time off from work due to increased pain and physicians' appointments.  He denied any effect of the condition on his activities of daily living, other than increased pain when eating.  One of the most predominant symptoms was his abdominal bloating and the feeling that he had to belch.  He denied any history of neoplasm.  

On physical examination the Veteran appeared well nourished and well developed.  He denied any recent weight gain or weight loss.  There were no signs of anemia.  His abdomen was soft and non-tender but he had a bloating sensation in the left upper quadrant.  He stated that he did not have any pain during the examination but that gases would build-up in his stomach and when he felt full he would begin to belch.  It was again noted that he had belched three or four times during the course of the current examination.  A review of laboratory studies revealed that his hematocrit was 43 and his hemoglobin was 14.3.  The diagnosis was GERD.  

Based on these findings, the Board finds that while the Veteran does have pain, which is one of the symptoms listed at Diagnostic Code 7346 for a 60 percent rating for GERD, and he also has belching and bloating, he does not have vomiting, material weight loss, hematemesis, melena or any anemia; nor is his symptom combination productive of severe impairment of health.  Thus, his current disability picture does not more closely approximate the analogous criteria for a 60 percent disability rating.  

The Board also notes that while the Veteran also has disability of the lower gastrointestinal tract, specifically diverticulosis and the formation of polyps in his colon, he is not service-connected for disability or disabilities of the lower gastrointestinal tract, including the colon.  Thus, the symptoms due to the nonservice-connected diverticulosis, e.g., blood in his stool, may not be considered in determining the appropriate disability rating for the service-connected GERD under 38 C.F.R. § 4.114, Diagnostic Code 7327 which provides that diverticulitis is to be rated as irritable colon syndrome (Diagnostic Code 731), peritoneal adhesions (Diagnostic Code7301), or ulcerative colitis (Diagnostic Code7323).  

Accordingly, a schedular disability rating in excess of 30 percent is not warranted. 

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Here, even though the service-connected disability at issue is rated analogously, the Veteran is not shown to have any significant symptoms not encompassed in the rating criteria for a hiatal hernia other than bloating.  His complaint of dysphagia is encompassed in the rating criteria for a 30 percent disability rating, as his complained of epigastric distress.  Further, the blood in his stool is more consistent with being a symptom of his lower gastrointestinal tract than the service-connected GERD, which affects the upper gastrointestinal tract.  Also, his having to take time off from work is encompassed in the current 30 percent disability rating.  Moreover, it must not be overlooked that he is also currently in receipt of a TDIU rating which encompasses and inability to obtain and retain substantially gainful employment.  

There have been no frequent periods of hospitalizations and marked interference with employment due to the service-connected GERD is not shown by the evidence.  Thus, the assigned schedular rating and the criteria underlying that disability rating adequate and referral for consideration of an extraschedular rating is not required.  

The Board finds that since the claim for service connection was filed in October 2007 the Veteran's service-connected GERD has not been more than 30 percent disabling and, so, the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Here, the preponderance of the evidence is against the claim and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

The claim for a rating in excess of 30 percent for GERD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


